 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                                        DISTRICT OF NEVADA
 7
 8   MICHAEL A. ZARZANO,
                                                             Case No. 2:21-cv-01236-RFB-NJK
 9           Plaintiff(s),
                                                                           ORDER
10   v.
11   UNITED STATES OF AMERICA, et al.,
12           Defendant(s).
13         Plaintiff is proceeding in this action pro se and has submitted a complaint in an effort to
14 initiate this case. Docket No. 1. In order to initiate this case, Plaintiff must either pay the filing
15 fee or request authority pursuant to 28 U.S.C. § 1915 to proceed in forma pauperis. Plaintiff has
16 done neither.
17         Accordingly, IT IS ORDERED:
18         1.       No later than August 4, 2021, Plaintiff must either pay the filing fee, accompanied
19                  by a copy of this order, or file an Application to Proceed in Forma Pauperis.
20         2.       The Clerk of the Court is INSTRUCTED to send Plaintiff a blank application form.
21         3.       Failure to comply will result in a recommendation to the District Judge that
22                  this case be dismissed for failure to comply with this order.
23         IT IS SO ORDERED.
24         Dated: July 14, 2021
25                                                                ______________________________
                                                                  Nancy J. Koppe
26                                                                United States Magistrate Judge
27
28

                                                     1
